DETAILED ACTION
This Office Action has been issued in response to Applicant's Amendment filed April 28, 2022.
Claims 1, 9, and 17 have been amended.  Claims 1-20 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive.

Applicant argues that in Allen the first version of jump cut video is not returned to the first friend.  Examiner disagrees.  Paragraph [0067] of Allen discloses the screen 1702 may include a post and/or share button 1716 for publishing the media.  As understood by examiner, publishing the media makes it available to the first friend.  

Applicant argues Allen at most discloses selecting a special effect from a preset group of special effect types but does not disclose customizing the user-selected special effect type.  Examiner disagrees.  Paragraph [0066] of Allen discloses the filter selection screen 1602 may include a filter preview screen 1604 for previewing the visual effects of a selected filter. The timeline 1606 may allow a user to select a portion of the media to which the filter is to be applied.  Since the portion of media to which the filter is applied is selected by the user, this is understood to be customizing.

Applicant argues Allen creates entirely new videos.  Examiner disagrees.  Paragraph [0061] of Allen discloses the ID number may be used as a pointer or tag for referencing additional videos to original content.  Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video, etc.  As understood by the examiner, the system would not consider which appropriate layers of Jumpcuts need to be applied to a published video if the video itself was a new complete video.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0300594 to Allen et al. (hereinafter “Allen”) and further in view of US Pub. No. 2008/0215620 to Folgner et al. (hereinafter “Folgner”).

As to Claim 1, Allen discloses a video information processing method, applied to a computer device, the method comprising the following operations: 
receiving source video information transmitted by a server, the source video information comprising: a source video identifier (ID), a source video corresponding to the source video ID, a first user ID of a social networking application corresponding to a first user of a first terminal transmitting the source video, and [a storage location of the source video in the server], wherein the computer device is associated with a second user ID of the social networking application and the second user ID is one of the direct contacts of the first user ID on the social networking application (Paragraph [0060] of Allen discloses the original video may be given an Identification (ID) number.  The ID number may be used to associated the video with the user who publishes it, the original video.  Paragraph [0058] of Allen discloses the user may then directly publish the video, and/or make the video available to a friend for editing);
playing the source video in a playing page on a display of the computer device (Paragraph [0005] of Allen discloses the uploading viewing and editing of the video content all take place within the same mobile application) 
while playing the source video, obtaining special effect information on the source video (Paragraph [0057] of Allen discloses additional editing, including application of filters, titles, credits, etc. may be included in additional Jumpcuts.  An original video may be edited by overlaying additional video, voice recordings, imported media, etc. Each layer may be referred to as a "Jumpcut."  Paragraph [0066] of Allen discloses the filter selection screen 1602 may include a filter preview screen 1604 for previewing the visual effects of a selected filter. The timeline 1606 may allow a user to select a portion of the media to which the filter is to be applied) including: receiving, from a user of the computer device, a special effect type selection instruction for selecting a special effect type from a preset group of special effect types overlaid on the playing page (Figure 16 of Allen discloses an interface to add filters to the video.  As understood by the examiner each filter would be associated with some identifier.  Paragraph [0066] of Allen discloses the filter selection screen 1602 may include a filter preview screen 1604 for previewing the visual effects of a selected filter. The timeline 1606 may allow a user to select a portion of the media to which the filter is to be applied); 
receiving, from the user of the computer device, a special effect customization instruction for customizing the user-selected special effect type (Paragraph [0066] of Allen discloses the filter selection screen 1602 may include a filter preview screen 1604 for previewing the visual effects of a selected filter. The timeline 1606 may allow a user to select a portion of the media to which the filter is to be applied); 
in response to a preview instruction on the special effect information, playing, in the playing page at the computer device, the source video along with the special effect information that has been customized by the user-selected special effect type (Paragraph [0066] of Allen discloses the filter selection screen 1602 may include a filter preview screen 1604 for previewing the visual effects of a selected filter. The timeline 1606 may allow a user to select a portion of the media to which the filter is to be applied); 
in response to an instruction to finish applying the special effect information on the source  video (Paragraph [0067] of Allen discloses the screen 1702 may include a post and/or share button 1716 for publishing the media): 
generating, according to the storage location, the source video ID, and the special effect information, interaction video information associated with the source video ID, the interaction video information comprising: the source video ID, [the storage location], and the special effect information (Paragraph [0060] of Allen discloses the first friend may create a second video with Jumpcut #1, which is given ID #2 and has a depth of 1, i.e, one level from the original video.  Paragraph [0057] of Allen discloses an original video may be edited by overlaying additional video, voice recordings, imported media, etc. Each layer may be referred to as a "Jumpcut."); and 
uploading the interaction video information to the server, so that the server stores the interaction video information, allocates an interaction video information ID to the interaction video information, and [transmits the interaction video information and the source video individually back to the first terminal corresponding to the first user ID via the social networking application in form of a notification] including the second user ID and the source video ID, wherein the interaction video information is configured to be rendered at the first terminal jointly with a play of the source video after a selection of the notification by the first user of the first terminal (Paragraph [0058] of Allen discloses the friend may add to or edit the original video as an existing video using the Jumpcut features previously described. The friend may also publish the edited video.  Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0079] of Allen discloses the client may play the video). 
	Allen does not explicitly disclose a storage location of the source video in the server and transmits the interaction video information and the source video individually back to the first terminal corresponding to the first user ID via the social networking application in form of a notification.
	However, Folgner discloses this.  Paragraph [0100] of Folgner discloses the edit specification itself may point to an address or some other location where the first component media asset may be accessed.  Paragraph [0113] of Folgner discloses upon generating the second edit specification, notifying a user of the first remote computing device about the existence of the second edit specification. For example, a user generating a first edit specification may be notified of child or derivative edit specifications based on his or her original (first) edit specification.  Figure 9 of Folgner discloses retrieving the edit specification and the first media asset individually.
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the video editing system as disclosed by Allen, with having a video storage location as disclosed by Folgner.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a known device.  Allen and Folgner are directed toward video editing systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 2, Allen-Folgner discloses the video information processing method according to claim 1, wherein the operation of obtaining special effect information on the source video comprises: receiving a special effect type menu opening instruction on a playing page playing the source video, obtaining each special effect type ID and corresponding special effect type information according to the special effect type menu opening instruction, and displaying the obtained special effect type information (Figure 16 of Allen discloses an interface to add filters to the video.  As understood by the examiner each filter would be associated with some identifier); 
receiving a special effect type selection instruction, the special effect type selection instruction carrying a selected special effect type ID, obtaining each special effect content ID associated with the selected special effect type ID and corresponding special effect content information, and displaying the special effect content information (Figure 16 of Allen discloses an interface to add filters to the video.  As understood by the examiner each filter would be associated with some identifier); and 
receiving a special effect content selection instruction, the special effect content selection instruction carrying a selected special effect content ID, and obtaining special effect information corresponding to the selected special effect content ID (Figure 16 of Allen discloses an interface to add filters to the video.  As understood by the examiner each filter would be associated with some identifier). 

As to Claim 3, Allen-Folgner discloses the video information processing method according to claim 2, further comprising: 
after receiving a special effect content selection instruction, obtaining each special effect play form ID associated with the selected special effect content ID and corresponding special effect play form information, and displaying the special effect play form information (Figure 16 of Allen discloses an interface to add filters to the video.  As understood by the examiner each filter would be associated with some identifier); and 
receiving a special effect play form selection instruction, the special effect play form selection instruction carrying a selected special effect play form ID (Figure 16 of Allen discloses an interface to add filters to the video.  As understood by the examiner each filter would be associated with some identifier); and 
the special effect information on the source video comprising: special effect information corresponding to the selected special effect content ID, and special effect play form information corresponding to the selected special effect play form ID (Figure 16 of Allen discloses an interface to add filters to the video.  As understood by the examiner each filter would be associated with some identifier). 

As to Claim 4, Allen-Folgner discloses the video information processing method according to claim 1, further comprising operations of: 
before receiving source video information transmitted by a server: 
receiving first notification information transmitted by the server, and displaying the first notification information (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video); 
receiving an operation instruction on the first notification information, and transmitting a first query request to the server according to the operation instruction, the first query request carrying the second user ID (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video); 
receiving a first query response that is returned by the server according to the first query request, the first query response comprising: a source video ID associated with the second user ID and in an unread state, and a user ID corresponding to the source video ID in the unread state (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video); and 
receiving a selection and view instruction, and transmitting a first reading request to the server according to the selection and view instruction, the first reading request carrying the first user ID, wherein the source video information is source video information that is returned by the server in response to the first reading request (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video). 

As to Claim 5, Allen-Folgner discloses the video information processing method according to claim 1, further comprising: 
receiving unread video information transmitted by a server, the unread video information comprising: each interaction video information identifier (ID) in an unread state, and a source video ID associated with the interaction video information ID (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video); 
receiving an information reading instruction, the information reading instruction carrying a first source video ID (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video); 
transmitting a second reading request to the server according to the information reading instruction, the second reading request carrying the first source video ID (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video); 
receiving a second reading response returned by the server, the second reading response comprising interaction video information that is in the unread video information and that is corresponding to each interaction video information ID associated with the first source video ID (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video); 
receiving a special effect play instruction, the special effect play instruction carrying a first interaction video information ID (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video); and 
playing a source video corresponding to the first source video ID and special effect information in interaction video information corresponding to the first interaction video information ID (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video). 

As to Claim 6, Allen-Folgner discloses the video information processing method according to claim 5, further comprising: 
before receiving unread video information transmitted by a server: 
receiving second notification information transmitted by the server (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video); 
receiving an operation instruction on the second notification information (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video); and 
transmitting a second query request to the server according to the operation instruction, the second query request carrying a first user ID, wherein the received unread video information transmitted by the server being received unread video information that is returned by the server in response to the second query request (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video). 

As to Claim 7, Allen-Folgner discloses the video information processing method according to claim 5, further comprising: after receiving a second reading response returned by the server: generating a corresponding pendant according to each interaction video information ID associated with the first source video ID and displaying the pendant (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video); and 
receiving the special effect play instruction by using the pendant (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video). 

As to Claim 8, Allen-Folgner discloses the video information processing method according to claim 5, wherein: the source video corresponding to the first source video ID is locally searched for and obtained (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video.  The ID and depth numbers may be used by the server 102, or by a database management system associated with the data storage device 104 for managing the organization of content uploaded for publishing by the system users); and 
the second reading response includes the source video corresponding to the first source video ID (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video.  The ID and depth numbers may be used by the server 102, or by a database management system associated with the data storage device 104 for managing the organization of content uploaded for publishing by the system users). 

As to Claim 9, Allen discloses a computer device, comprising one or more processors, memory coupled to the one or more processors and a plurality of programs stored in the memory that, when executed by the one or more processors, cause the computer device to perform a plurality of operations comprising: 
receiving source video information transmitted by a server, the source video information comprising: a source video identifier (ID), a source video corresponding to the source video ID, a first user ID of a social networking application corresponding to a first user of a first terminal transmitting the source video, and [a storage location of the source video in the server], wherein the computer device is associated with a second user ID of the social networking application and the second user ID is one of the direct contacts of the first user ID on the social networking application (Paragraph [0060] of Allen discloses the original video may be given an Identification (ID) number.  The ID number may be used to associated the video with the user who publishes it, the original video.  Paragraph [0058] of Allen discloses the user may then directly publish the video, and/or make the video available to a friend for editing); 
playing the source video in a playing page on a display of the computer device (Paragraph [0005] of Allen discloses the uploading viewing and editing of the video content all take place within the same mobile application)
while playing the source video, obtaining special effect information on the source video (Paragraph [0057] of Allen discloses additional editing, including application of filters, titles, credits, etc. may be included in additional Jumpcuts.  An original video may be edited by overlaying additional video, voice recordings, imported media, etc. Each layer may be referred to as a "Jumpcut."  Paragraph [0066] of Allen discloses the filter selection screen 1602 may include a filter preview screen 1604 for previewing the visual effects of a selected filter. The timeline 1606 may allow a user to select a portion of the media to which the filter is to be applied) including: receiving, from a user of the computer device, a special effect type selection instruction for selecting a special effect type from a preset group of special effect types overlaid on the playing page (Figure 16 of Allen discloses an interface to add filters to the video.  As understood by the examiner each filter would be associated with some identifier.  Paragraph [0066] of Allen discloses the filter selection screen 1602 may include a filter preview screen 1604 for previewing the visual effects of a selected filter. The timeline 1606 may allow a user to select a portion of the media to which the filter is to be applied); 
receiving, from the user of the computer device, a special effect customization instruction for customizing the user-selected special effect type (Paragraph [0066] of Allen discloses the filter selection screen 1602 may include a filter preview screen 1604 for previewing the visual effects of a selected filter. The timeline 1606 may allow a user to select a portion of the media to which the filter is to be applied); 
in response to a preview instruction on the special effect information, playing, in the playing page, at the computer device, the source video along with the special effect information that has been customized by the user-selected special effect type (Paragraph [0066] of Allen discloses the filter selection screen 1602 may include a filter preview screen 1604 for previewing the visual effects of a selected filter. The timeline 1606 may allow a user to select a portion of the media to which the filter is to be applied); 
in response to an instruction to finish applying the special effect information on the source  video (Paragraph [0067] of Allen discloses the screen 1702 may include a post and/or share button 1716 for publishing the media): 
generating, according to the storage location, the source video ID, and the special effect information, interaction video information associated with the source video ID, the interaction video information comprising: the source video ID, [the storage location], and the special effect information (Paragraph [0060] of Allen discloses the first friend may create a second video with Jumpcut #1, which is given ID #2 and has a depth of 1, i.e, one level from the original video.  Paragraph [0057] of Allen discloses an original video may be edited by overlaying additional video, voice recordings, imported media, etc. Each layer may be referred to as a "Jumpcut."); and 
uploading the interaction video information to the server, so that the server stores the interaction video information, allocates an interaction video information ID to the interaction video information, and [transmits the interaction video information and the source video individually back to the first terminal corresponding to the first user ID via the social networking application in form of a notification] including the second user ID and the source video ID, wherein the interaction video information is configured to be rendered at the first terminal jointly with a play of the source video after a selection of the notification by the first user of the first terminal (Paragraph [0058] of Allen discloses the friend may add to or edit the original video as an existing video using the Jumpcut features previously described. The friend may also publish the edited video.  Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0079] of Allen discloses the client may play the video). 
	Allen does not explicitly disclose a storage location of the source video in the server and transmits the interaction video information and the source video individually back to the first terminal corresponding to the first user ID via the social networking application in form of a notification.
	However, Folgner discloses this.  Paragraph [0100] of Folgner discloses the edit specification itself may point to an address or some other location where the first component media asset may be accessed.  Paragraph [0113] of Folgner discloses upon generating the second edit specification, notifying a user of the first remote computing device about the existence of the second edit specification. For example, a user generating a first edit specification may be notified of child or derivative edit specifications based on his or her original (first) edit specification.  Figure 9 of Folgner discloses retrieving the edit specification and the first media asset individually.
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 10, Allen-Folgner discloses the computer device according to claim 9, wherein the operation of obtaining special effect information on the source video further comprises: receiving a special effect type menu opening instruction on a playing page playing the source video, obtaining each special effect type ID and corresponding special effect type information according to the special effect type menu opening instruction, and displaying the obtained special effect type information (Figure 16 of Allen discloses an interface to add filters to the video.  As understood by the examiner each filter would be associated with some identifier); 
receiving a special effect type selection instruction, the special effect type selection instruction carrying a selected special effect type ID, obtaining each special effect content ID associated with the selected special effect type ID and corresponding special effect content information, and displaying the special effect content information (Figure 16 of Allen discloses an interface to add filters to the video.  As understood by the examiner each filter would be associated with some identifier); and 
receiving a special effect content selection instruction, the special effect content selection instruction carrying a selected special effect content ID, and obtaining special effect information corresponding to the selected special effect content ID (Figure 16 of Allen discloses an interface to add filters to the video.  As understood by the examiner each filter would be associated with some identifier). 

As to Claim 11, Allen-Folgner discloses the computer device according to claim 10, wherein the plurality of operations further comprise: after receiving a special effect content selection instruction, obtaining each special effect play form ID associated with the selected special effect content ID and corresponding special effect play form information, and displaying the special effect play form information (Figure 16 of Allen discloses an interface to add filters to the video.  As understood by the examiner each filter would be associated with some identifier); and 
receiving a special effect play form selection instruction, the special effect play form selection instruction carrying a selected special effect play form ID (Figure 16 of Allen discloses an interface to add filters to the video.  As understood by the examiner each filter would be associated with some identifier); and 
the special effect information on the source video comprising: special effect information corresponding to the selected special effect content ID, and special effect play form information corresponding to the selected special effect play form ID (Figure 16 of Allen discloses an interface to add filters to the video.  As understood by the examiner each filter would be associated with some identifier). 

As to Claim 12, Allen-Folgner discloses the computer device according to claim 9, wherein the plurality of operations further comprise: before receiving source video information transmitted by a server: receiving first notification information transmitted by the server, and displaying the first notification information (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video); 
receiving an operation instruction on the first notification information, and transmitting a first query request to the server according to the operation instruction, the first query request carrying the second user ID (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video); 
receiving a first query response that is returned by the server according to the first query request, the first query response comprising: a source video ID associated with the second user ID and in an unread state, and a user ID corresponding to the source video ID in the unread state (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video); and 
receiving a selection and view instruction, and transmitting a first reading request to the server according to the selection and view instruction, the first reading request carrying the first user ID, wherein the source video information is source video information that is returned by the server in response to the first reading request (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video). 

As to Claim 13, Allen-Folgner discloses the computer device according to claim 9, wherein the plurality of operations further comprise: receiving unread video information transmitted by a server, the unread video information comprising: each interaction video information identifier (ID) in an unread state, and a source video ID associated with the interaction video information ID (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video); receiving an information reading instruction, the information reading instruction carrying a first source video ID (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video); 
transmitting a second reading request to the server according to the information reading instruction, the second reading request carrying the first source video ID (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video); 
receiving a second reading response returned by the server, the second reading response comprising interaction video information that is in the unread video information and that is corresponding to each interaction video information ID associated with the first source video ID (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video); 
receiving a special effect play instruction, the special effect play instruction carrying a first interaction video information ID (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video); and 
playing a source video corresponding to the first source video ID and special effect information in interaction video information corresponding to the first interaction video information ID (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video). 

As to Claim 14, Allen-Folgner discloses the computer device according to claim 13, wherein the plurality of operations further comprise: before receiving unread video information transmitted by a server: receiving second notification information transmitted by the server (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video); 
receiving an operation instruction on the second notification information (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video); and 
transmitting a second query request to the server according to the operation instruction, the second query request carrying a first user ID, wherein the received unread video information transmitted by the server being received unread video information that is returned by the server in response to the second query request (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video). 

As to Claim 15, Allen-Folgner discloses the computer device according to claim 13, wherein the plurality of operations further comprise: after receiving a second reading response returned by the server: generating a corresponding pendant according to each interaction video information ID associated with the first source video ID and displaying the pendant (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video); and 
receiving the special effect play instruction by using the pendant (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video). 

As to Claim 16, Allen-Folgner discloses the computer device according to claim 13, wherein: the source video corresponding to the first source video ID is locally searched for and obtained (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video.  The ID and depth numbers may be used by the server 102, or by a database management system associated with the data storage device 104 for managing the organization of content uploaded for publishing by the system users); and 
the second reading response includes the source video corresponding to the first source video ID (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video.  The ID and depth numbers may be used by the server 102, or by a database management system associated with the data storage device 104 for managing the organization of content uploaded for publishing by the system users). 

As to Claim 17, Allen discloses a non-transitory computer readable storage medium storing a plurality of machine readable instructions in connection with a computer device having one or more processors, wherein the plurality of machine readable instructions, when executed by the one or more processors, cause the computer device to perform a plurality of operations including: receiving source video information transmitted by a server, the source video information comprising: a source video identifier (ID), a source video corresponding to the source video ID, a first user ID of a social networking application corresponding to a first user of a first terminal transmitting the source video, and [a storage location of the source video in the server], wherein the computer device is associated with a second user ID of the social networking application and the second user ID is one of the direct contacts of the first user ID on the social networking application (Paragraph [0060] of Allen discloses the original video may be given an Identification (ID) number.  The ID number may be used to associated the video with the user who publishes it, the original video.  Paragraph [0058] of Allen discloses the user may then directly publish the video, and/or make the video available to a friend for editing);
playing the source video in a playing page on a display of the computer device (Paragraph [0005] of Allen discloses the uploading viewing and editing of the video content all take place within the same mobile application)
while playing the source video, obtaining special effect information on the source video (Paragraph [0057] of Allen discloses additional editing, including application of filters, titles, credits, etc. may be included in additional Jumpcuts.  An original video may be edited by overlaying additional video, voice recordings, imported media, etc. Each layer may be referred to as a "Jumpcut."  Paragraph [0066] of Allen discloses the filter selection screen 1602 may include a filter preview screen 1604 for previewing the visual effects of a selected filter. The timeline 1606 may allow a user to select a portion of the media to which the filter is to be applied) including: receiving, from a user of the computer device, a special effect type selection instruction for selecting a special effect type from a preset group of special effect types overlaid on the playing page (Figure 16 of Allen discloses an interface to add filters to the video.  As understood by the examiner each filter would be associated with some identifier.  Paragraph [0066] of Allen discloses the filter selection screen 1602 may include a filter preview screen 1604 for previewing the visual effects of a selected filter. The timeline 1606 may allow a user to select a portion of the media to which the filter is to be applied); 
receiving, from the user of the computer device, a special effect customization instruction for customizing the user-selected special effect type (Paragraph [0066] of Allen discloses the filter selection screen 1602 may include a filter preview screen 1604 for previewing the visual effects of a selected filter. The timeline 1606 may allow a user to select a portion of the media to which the filter is to be applied); 
in response to a preview instruction on the special effect information, playing, in the playing page at the computer device, the source video along with the special effect information that has been customized by the user-selected special effect type (Paragraph [0066] of Allen discloses the filter selection screen 1602 may include a filter preview screen 1604 for previewing the visual effects of a selected filter. The timeline 1606 may allow a user to select a portion of the media to which the filter is to be applied); 
in response to an instruction to finish applying the special effect information on the source  video (Paragraph [0067] of Allen discloses the screen 1702 may include a post and/or share button 1716 for publishing the media): 
generating, according to the storage location, the source video ID, and the special effect information, interaction video information associated with the source video ID, the interaction video information comprising: the source video ID, [the storage location], and the special effect information (Paragraph [0060] of Allen discloses the first friend may create a second video with Jumpcut #1, which is given ID #2 and has a depth of 1, i.e, one level from the original video.  Paragraph [0057] of Allen discloses an original video may be edited by overlaying additional video, voice recordings, imported media, etc. Each layer may be referred to as a "Jumpcut."); and 
uploading the interaction video information to the server, so that the server stores the interaction video information, allocates an interaction video information ID to the interaction video information, and [transmits the interaction video information and the source video individually back to the first terminal corresponding to the first user ID via the social networking application in form of a notification] including the second user ID and the source video ID, wherein the interaction video information is configured to be rendered at the first terminal jointly with a play of the source video after a selection of the notification by the first user of the first terminal (Paragraph [0058] of Allen discloses the friend may add to or edit the original video as an existing video using the Jumpcut features previously described. The friend may also publish the edited video.  Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0079] of Allen discloses the client may play the video). 
	Allen does not explicitly disclose a storage location of the source video in the server and transmits the interaction video information and the source video individually back to the first terminal corresponding to the first user ID via the social networking application in form of a notification.
	However, Folgner discloses this.  Paragraph [0100] of Folgner discloses the edit specification itself may point to an address or some other location where the first component media asset may be accessed.  Paragraph [0113] of Folgner discloses upon generating the second edit specification, notifying a user of the first remote computing device about the existence of the second edit specification. For example, a user generating a first edit specification may be notified of child or derivative edit specifications based on his or her original (first) edit specification.  Figure 9 of Folgner discloses retrieving the edit specification and the first media asset individually.
	Examiner recites the same rationale to combine used for claim 1.
	
As to Claim 18, Allen-Folgner discloses the non-transitory computer readable storage medium according to claim 17, wherein the operation of obtaining special effect information on the source video further comprises: receiving a special effect type menu opening instruction on a playing page playing the source video, obtaining each special effect type ID and corresponding special effect type information according to the special effect type menu opening instruction, and displaying the obtained special effect type information (Figure 16 of Allen discloses an interface to add filters to the video.  As understood by the examiner each filter would be associated with some identifier); 
receiving a special effect type selection instruction, the special effect type selection instruction carrying a selected special effect type ID, obtaining each special effect content ID associated with the selected special effect type ID and corresponding special effect content information, and displaying the special effect content information (Figure 16 of Allen discloses an interface to add filters to the video.  As understood by the examiner each filter would be associated with some identifier); and 
receiving a special effect content selection instruction, the special effect content selection instruction carrying a selected special effect content ID, and obtaining special effect information corresponding to the selected special effect content ID (Figure 16 of Allen discloses an interface to add filters to the video.  As understood by the examiner each filter would be associated with some identifier). 

As to Claim 19, Allen-Folgner discloses the non-transitory computer readable storage medium according to claim 18, wherein the plurality of operations further comprise: after receiving a special effect content selection instruction, obtaining each special effect play form ID associated with the selected special effect content ID and corresponding special effect play form information, and displaying the special effect play form information (Figure 16 of Allen discloses an interface to add filters to the video.  As understood by the examiner each filter would be associated with some identifier); and 
receiving a special effect play form selection instruction, the special effect play form selection instruction carrying a selected special effect play form ID (Figure 16 of Allen discloses an interface to add filters to the video.  As understood by the examiner each filter would be associated with some identifier); and 
the special effect information on the source video comprising: special effect information corresponding to the selected special effect content ID, and special effect play form information corresponding to the selected special effect play form ID (Figure 16 of Allen discloses an interface to add filters to the video.  As understood by the examiner each filter would be associated with some identifier). 

As to Claim 20, Allen-Folgner discloses the non-transitory computer readable storage medium according to claim 17, wherein the plurality of operations further comprise: before receiving source video information transmitted by a server: receiving first notification information transmitted by the server, and displaying the first notification information (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video); 
receiving an operation instruction on the first notification information, and transmitting a first query request to the server according to the operation instruction, the first query request carrying the second user ID (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video); 
receiving a first query response that is returned by the server according to the first query request, the first query response comprising: a source video ID associated with the second user ID and in an unread state, and a user ID corresponding to the source video ID in the unread state (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video); and 
receiving a selection and view instruction, and transmitting a first reading request to the server according to the selection and view instruction, the first reading request carrying the first user ID, wherein the source video information is source video information that is returned by the server in response to the first reading request (Figure 17 of Allen discloses sending the video to a friend.  Paragraph [0039] of Allen discloses the application may access the server 102 to download content to be displayed to the user.  Paragraph [0061] of Allen discloses Depth numbers may be used to ensure that all appropriate layers of Jumpcuts are applied to the given published video).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN S MAI/Primary Examiner, Art Unit 2448